ORDER

Sara Louise King Crawford, a Tennessee resident proceeding pro se, appeals the district court order dismissing her complaint construed as filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Using a form for actions brought under § 1983, Crawford filed a hand-written complaint naming President George W. Bush as the defendant. The largely incoherent complaint mentions Crawford’s apparent difficulty in paying her rent and other bills, and seems to hold President Bush responsible for taking care of her nine homes, furniture, and appliances. Crawford alleges that President Bush had promised to release emergency funds to her. The district court granted Crawford in forma pauperis status and dismissed the case. The court held that the complaint was frivolous and provided no basis for jurisdiction.
We review de novo a district court’s decision to dismiss under 28 U.S.C. § 1915(e)(2). McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997). A complaint that is frivolous is subject to sua sponte dismissal. Section 1915(e)(2)(B). A case is frivolous if it lacks an arguable basis either in law or in fact. See Neitzke *479v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
Upon review, we affirm the district court’s decision for the reasons stated by the district court. The allegations in Crawford’s complaint are clearly delusional. See Brown v. Bargery, 207 F.3d 863. 866 (6th Cir.2000). Thus, the district court properly dismissed the case as frivolous.
For the foregoing reasons, we affirm the district court’s decision. Rule 34(j)(2)(C). Rules of the Sixth Circuit.